DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 01/21/2020 and is a 31 of PCT/KR2018/007657 (07/05/2018) which claims foreign priority to Korea 10/2017/0093003 (07/21/2017).  Claims 1-12 are before the Examiner and are subject to a restriction (09/12/2021).  

Election/Restrictions
Applicant’s election of group 1 in the reply filed on 10/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2016-0150259 (Samsung) and KR 10-2017-0077817 (Sumitomo).  Samsung teaches an OLED comprising a encapsulation layer containing two or more layers inorganic layers and two or more organic layers wherein  the non-organic layer contains a non-silicon based di(meth)acrylate, a mono(meth)acrylate and an initiator.  Samsung does not teach an organic layers of an indole-based photocurable monomer.  Sumitomo teaches an organic photocurable monomer that is indole-based (formula 5 and abstract and claims 1, 2 and 6 of Sumitomo).  Both Samsung and Sumitomo are in the same OLED field.  Samsung teaches ratios of the different chemicals in the abstract and claim 1 such as (A) 10wt% to 70wt% of a non-silicon based di(meth)acrylate, (B) 20wt% to 70wt% of silicon-based di(meth)acrylate, (C) 5wt % to 40wt% of mono(meth)acrylate and 1wt% to 10wt% initiator (see abstract and claim 1).  The combination of Samsung and Sumitomo teach the instantly claimed composition for encapsulating an OLED.  

Claim Objections
Claims 3-4 are objected to because of the following informalities:  These claims depend from a rejected base claim.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-W&F 6-2, Th Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625